Citation Nr: 0816731	
Decision Date: 05/21/08    Archive Date: 05/29/08

DOCKET NO.  00-16 507A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1. Entitlement to service connection for a back disorder, to 
include degenerative disc disease and internal disc eruption 
of L4-L5 and L4-S1.  

2. Entitlement to service connection for an acquired 
psychiatric disorder.

3. Entitlement to service connection for a respiratory 
disorder, to include chronic obstructive pulmonary disorder 
(COPD), pneumonia, bronchitis, upper respiratory infections, 
and asthma.

4. Entitlement to service connection for a stomach disorder, 
claimed as secondary to medications.

5. Entitlement to service connection for a bilateral knee 
disorder. 

6. Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran, his spouse, and D. W.


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1974 to 
February 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in March 2000 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Denver.  

The March 2000 rating decision denied service connection for 
a back disorder, psychiatric disorder (to include anxiety, 
depression, panic disorder, social problems, and insomnia), a 
respiratory disorder, a bilateral knee disorder, and a 
stomach disorder, and entitlement to a TDIU rating.  In 
response to new medical evidence submitted showing multiple 
diagnoses, the RO in Chicago, Illinois issued a January 2004 
rating decision again denying service connection for a 
psychiatric disorder (to include PTSD, major depression, 
panic disorder, and dependent personality disorder).  
However, although the veteran filed a timely notice of 
disagreement with the January 2004 rating decision, as the 
issue of service connection for an acquired psychiatric 
disorder was already on appeal at this time, and the January 
2004 rating decision was, essentially, a reconsideration of 
the March 2000 rating decision with regard to the psychiatric 
disorder claim, the Board determines that the distinction in 
diagnoses made in the two rating decisions does not create 
two separate issues on appeal.  Therefore, the Board finds 
that a remand is not necessary to allow the RO to issue a 
statement of the case in response to the veteran's notice of 
disagreement with the January 2004 rating decision.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

In January 2001, the veteran filed a claim for service 
connection for left leg numbness.  Although it appears that 
this symptomology was considered by the RO in a 
reconsideration of the veteran's bilateral knee disorder 
claim, the Board determines that this application should be 
treated as a distinct claim, and therefore, refers the claim 
to the RO for appropriate action.  

The Board notes that the veteran, his spouse, and D. W. 
testified at a hearing before a Decision Review Officer (DRO) 
sitting at the Denver RO in September 2000.  In August 2001, 
the veteran requested another DRO hearing.  Thereafter, the 
RO twice attempted to schedule such hearing, but, in April 
2002, the veteran indicated that he no longer wanted a 
hearing and that he wanted his claims forwarded directly to 
the Board.  Accordingly, the Board determines that the 
veteran's request for a hearing is withdrawn.  See 38 C.F.R. 
§§ 20.702(d), (e); 20.704(d), (e) (2007).

In September 2006, the Board remanded the case to the agency 
of original jurisdiction (AOJ) for additional development, 
and it now returns to the Board for appellate review. 

The Board observes that in the September 2006 Board remand, 
the issue of a TDIU rating was referred to the RO for 
appropriate action.  A TDIU rating was initially denied in 
the March 2000 rating decision, and thereafter, the veteran 
filed a timely notice of disagreement and substantive appeal 
with regard to this issue.  Hence, the issue of entitlement 
to a TDIU rating is within the Board's jurisdiction at this 
time.




FINDINGS OF FACT

1. A back disorder was not present in service, manifested 
within one year of the veteran's discharge from service, or 
shown to be causally or etiologically related to any disease, 
injury, or incident in service.

2. The veteran is not shown to have engaged in combat with 
the enemy.

3. The veteran does not have a current diagnosis of PTSD as a 
result of a verified in-service stressor.

4. An acquired psychiatric disorder was not present in 
service, or shown to be causally or etiologically related to 
any disease, injury, or incident in service.

5. A respiratory disorder, to include chronic obstructive 
pulmonary disorder (COPD), pneumonia, bronchitis, upper 
respiratory infections, and asthma was not present in 
service, or shown to be causally or etiologically related to 
any disease, injury, or incident in service.  

6. The medical evidence of record does not demonstrate a 
current diagnosis of a bilateral knee disorder. 

7. A stomach disorder was not present in service, or shown to 
be causally or etiologically related to any disease, injury, 
or incident in service, or to medication for a service-
connected disorder.

8. The veteran is not unable to obtain or maintain 
substantially gainful employment due to service-connected 
disabilities. 


CONCLUSIONS OF LAW

1. A back disorder,  to include degenerative disc disease and 
internal disc eruption of L4-L5 and L4-S1, was not incurred 
in or aggravated by the veteran's active duty military 
service, nor may it be presumed to have been incurred in or 
aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2. An acquired psychiatric disorder was not incurred in or 
aggravated by the veteran's active duty military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).

3. A respiratory disorder, to include chronic obstructive 
pulmonary disorder (COPD), pneumonia, bronchitis, upper 
respiratory infections, and asthma was not incurred in or 
aggravated by the veteran's active duty military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).

4. A stomach disorder is not etiologically related to any 
service-connected disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303, 3.310 (2007).

5. A bilateral knee disorder was not incurred in or 
aggravated by the veteran's active duty military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).

6. The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2007)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007)).

The Court of Appeals for Veterans Claims' (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claims for VA benefits.  In this case, the veteran was 
provided with a VCAA notification letter in April 2001, after 
the initial unfavorable AOJ decision issued in March 2000.  A 
notice sent in October 1999, prior to the March 2000 
decision, addressed only whether the back disorder claim was 
well-grounded.  An additional VCAA letter was sent in 
September 2006.
 
Under Pelegrini, for a VCAA notice to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the notice must: 
(1) inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence that the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claims.  Pelegrini, 18 Vet. App. at 120-121. 

In reviewing the veteran's claims of entitlement to service 
connection, the Board observes that the VCAA notice issued in 
April 2001 informed the veteran of the type of evidence 
necessary to establish service connection and how VA would 
assist him in developing his claims, and his and VA's 
obligations in providing such evidence for consideration.  
The September 2006 letter specifically informed the veteran 
of efforts made by VA to obtain outstanding records.  Neither 
letter requested that he send any evidence in his possession 
to VA.

Failure to provide pre-adjudicative notice of any of the four 
elements is presumed to create prejudicial error.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Simmons 
v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  The Secretary 
has the burden to show that this error was not prejudicial to 
the veteran.  Lack of prejudicial harm may be shown in three 
ways: (1) that any defect was cured by actual knowledge on 
the part of the claimant, (2) that a reasonable person could 
be expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  Sanders; see also Mayfield v. Nicholson, 19 Vet. App. 
103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  The April 2001 letter 
informed him that additional information or evidence was 
needed to support his claims, and asked him to send the 
information or evidence to VA and provided examples of the 
types of evidence, both medical and lay, that could be 
submitted.  Therefore, the Board finds that a reasonable 
person could be expected to understand that he should submit 
any relevant evidence during the development of the claims.  
Further, subsequent to the April 2001 letter, the veteran's 
claims were readjudicated and a statement of the case (SOC) 
and supplemental statements of the case (SSOC) were issued.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that an SOC or SSOC can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC. 
 See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328).    Therefore, despite the 
inadequate timing of the notice provided to the veteran, the 
Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  For these reasons, the Board 
concludes that the failure to provide a fully VCAA compliant 
notice prior to the initial adjudication was harmless, and 
that to decide the appeal would not be prejudicial to the 
veteran.

Also pertinent to VA notice requirements is the Court's 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). Dingess/Hartman held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must notify the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.

In the present case, the June 2007 supplemental statement of 
the case (SSOC) informed the veteran of the evidence 
necessary to establish entitlement to a disability rating and 
effective date for the disabilities on appeal.  Despite the 
inadequate timing of the notice provided to the veteran on 
these two elements, the Board finds no prejudice to him in 
proceeding with the issuance of a final decision.  See 
Bernard at 394.  As the Board concludes herein that the 
preponderance of the evidence is against the veteran's 
service connection claims, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished all due process concerns have 
been satisfied.  See Bernard; Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
As indicated above, all content requirements of a VCAA notice 
have been fully satisfied in this case.  Therefore, the Board 
finds that delaying appellate review by providing additional 
VCAA letters to the veteran would be of no benefit. 

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims and providing him 
with a VA examination.  The veteran's service medical 
records, VA medical records, private treatment records, a 
January 2001 VA examination report, and a December 2006 VA 
opinion were reviewed by both the RO and the Board in 
connection with adjudication of his claim.  The veteran has, 
over time, expressed a belief that his complete service 
medical records are not of record; however, the Board 
observes that service medical records dated from January 1974 
to January 1975, to include his enlistment and separation 
(Chapter 13) examinations and records relevant to his 
hospitalization at Fort Dix are associated with the claims 
file.  The Board finds no reason to suspect that the entirety 
of the veteran's service medical records is not of record.  
Additionally, he has stated that records from Lompoc Hospital 
District have not been considered, but the Board notes that 
these records were reported as evidence considered by the RO 
in the March 2004 supplemental statement of the case, and 
these records are in the claims file.  

The veteran has not identified any additional, relevant 
records that VA needs to obtain for an equitable disposition 
of his claims, and in January 2002 he requested that his 
claims be adjudicated based on the evidence of record; the 
most recent evidence submitted by the veteran is the report 
of a September 2002 psychological evaluation.  Further, in 
April 2003, the veteran specifically requested that he not be 
scheduled for any additional VA examinations and failed to 
report for an examination scheduled in October 2003.  

The Board observes that the veteran is in receipt of Social 
Security Administration (SSA) benefits.  However, these 
records are not associated with the claims file.  When VA has 
notice prior to the issuance of a final decision of the 
possible existence of certain records and their relevance, 
the Board must seek to obtain those records before proceeding 
with the appeal.  Murincsak v. Derwinski, 2 Vet. App. 363, 
373 (1992); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187-188 (2002); Baker v. West, 11 Vet. App. 163, 169 
(1998).   However, the Board notes that, in September 2006, a 
request was sent to SSA for the veteran's records relevant to 
his SSA benefit claim.  In November 2006, SSA responded that, 
after an exhaustive and comprehensive search, they were not 
able to locate the veteran's folder.   Based on these facts, 
the Board determines that VA has fulfilled its duty to assist 
in retrieving relevant records and providing the veteran with 
a VA examination. 
Accordingly, the Board concludes that the medical evidence of 
record is sufficient to adjudicate the veteran's claims 
without further development.  Thus, the Board finds that 
additional efforts to assist or notify the veteran in 
accordance with VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements of the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duty to inform and assist 
the veteran at every stage in this case.  Therefore, he will 
not be prejudiced by the Board proceeding to the merits of 
the claims.

II. Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a).  
Connecting the disability to service may be accomplished 
through statutory presumption or through affirmative evidence 
that shows inception or aggravation during service, or that 
otherwise indicates a direct relationship between service and 
the current disability.  38 C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing 
them are intended to allow service connection for certain 
diseases when the evidence might otherwise not indicate 
service connection is warranted.  See 38 C.F.R. § 3.303(d).  
Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including arthritis, to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
or aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

However, presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d).  
Direct service connection may be granted for disease or 
disability diagnosed in service; or, if diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  Id.    

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 

Disability which is proximately due to or the result of 
service-connected disease or injury shall be service-
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  

While this appeal was pending, VA amended 38 C.F.R. § 3.310, 
the regulation concerning secondary service connection.  The 
intent of the amendment is to conform the regulation to Allen 
v. Brown, 7 Vet. App. 439 (1995), the Court decision that 
clarified the circumstances under which a veteran may be 
compensated for an increase in the severity of an otherwise 
nonservice-connected condition caused by aggravation from a 
service-connected condition.  See 71 Fed. Reg. 52,744 
(September 7, 2006).

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury," 
and the text amended to include a new paragraph:

(b)  Aggravation of nonservice-connected 
disabilities.  Any increase in severity of a 
nonservice-connected disease or injury that is 
proximately due to or the result of a service-
connected disease or injury, and not due to the 
natural progress of the nonservice-connected 
disease, will be service connected.  However, 
VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-
connected disease or injury unless the baseline 
level of severity of the nonservice-connected 
disease or injury is established by medical 
evidence created before the onset of 
aggravation or by the earliest medical evidence 
created at any time between the onset of 
aggravation and the receipt of medical evidence 
establishing the current level of severity of 
the nonservice-connected disease or injury.  
The rating activity will determine the baseline 
and current levels of severity under the 
Schedule for Rating Disabilities (38 CFR part 
4) and determine the extent of aggravation by 
deducting the baseline level of severity, as 
well as any increase in severity due to the 
natural progress of the disease, from the 
current level.

The Board notes that the veteran was not specifically 
informed of the evidence necessary to establish secondary 
service connection for his stomach disorder.  However, the 
Board finds no prejudice in the Board considering the 
regulation changes in adjudicating the veteran's secondary 
service connection claim.  See Bernard at 393-94.  As all 
claims for service connection are herein denied, the question 
of change in severity of the veteran's stomach disorder due 
to medication for a service-connected disorder is rendered 
moot.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the secretary shall give the benefit of the doubt 
the to claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

A. Back disorder

The veteran contends that his current back disorder is a 
direct result of injuries to his lower back that he sustained 
in service.  Accordingly, he argues that service connection 
is warranted for a back disorder.

Service medical records reflect treatment for a back 
disorder.  Specifically, February 1974 and March 1974 records 
indicate that the veteran had been experiencing back pain for 
quite a while and was exhibiting limited forward flexion of 
the lumbar spine.  No other treatment for a back disorder was 
noted in service, to include the service separation 
examination.

Post-service medical records report diagnoses of degenerative 
joint disease and degenerative disc disease.  January 1997 to 
March 1997 private treatment records reveal diagnoses and 
treatment, to include surgery, for a back disorder.  A 
January 1997 record reveals that the veteran had low back 
pain beginning four months prior and that, beginning about 
two weeks prior, the pain became severe.  An MRI showed a 
herniated disc at L5-S1.  The veteran underwent a total 
laminectomy at L5 and L4-L5 discectomies.  A February 1997 
consultation report indicates that he suffered a work-related 
back injury and underwent a discectomy in 1989.  Lumbar disc 
syndrome was diagnosed.  A diagnosis of degenerative disc 
disease was noted in a July 1997 letter by Dr. K.  At the 
November 1998 VA examination, the veteran reported that he 
ruptured a disc while picking up a steel side rail at work.  
An October 1999 statement by Dr. B. reveals a diagnosis of 
mild to moderate epidural fibrosis in the lumbosacral spine, 
and a June 2000 letter from Dr. B. indicates a diagnosis of 
degenerative disc disease.  At the January 2001 VA 
examination, the examiner diagnosed degenerative joint 
disease and degenerative disc disease of the lumbosacral 
spine.  Accordingly, the Board determines that the veteran 
has a current diagnosis of a back disorder. 

The Board has considered all relevant evidence with regard to 
the veteran's claim of service connection for a back 
disorder.  As the veteran has a diagnosis of degenerative 
joint disease, the Board first considered service connection 
on a presumptive basis.  However, the record fails to show 
that the veteran manifested degenerative joint disease to a 
compensable degree within one year following his service 
discharge in February 1975.  Thus, presumptive service 
connection is not warranted for a back disorder.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

The Board next considered whether service connection is 
warranted for a back disorder on a direct basis.  Initially, 
the Board notes that the veteran's claims that he had 
suffered back pain since service are not supported by the 
medical evidence.  The first evidence of complaint, 
diagnosis, or treatment for a back disorder is dated, as Dr. 
B. indicates, in March 1986, over a decade after discharge 
from service.  The lapse in time between service and the 
first complaints and diagnoses weighs against the veteran's 
claim.  The Board may, and will, consider in its assessment 
of a service connection the passage of a lengthy period of 
time wherein the veteran has not complained of the malady at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (en banc).  Additionally, a February 1987 
record of Dr. M. F. reports that the veteran's back pain at 
that time was work-related, and a January 1997 treatment 
record states that this back pain had begun four months 
prior.  Thus, the veteran's reported history of constant back 
pain that started in service is not credible. 

With regard to a relationship between the veteran's current 
back disorder and his military service, the Board notes that 
there are conflicting medical opinions of record.  The Board 
must determine, as a question of fact, both the weight and 
credibility of the evidence.  Equal weight is not accorded to 
each piece of material contained in a record; every item of 
evidence does not have the same probative value.  The Board 
must account for the evidence which it finds to be persuasive 
or unpersuasive, analyze the credibility and probative value 
of all material evidence submitted by and on behalf of a 
claimant, and provide the reasons for its rejection of any 
such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 
(1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. 
Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 
2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 
1 Vet. App. 164, 169 (1991).

In October 1999 and June 2000 statements, Dr. B. indicates 
that the veteran's back disorder should be service-connected.  
In October 1999, he reports that the veteran continues to 
have chronic lumbosacral back pain that is likely related to 
the pain present as far back as military service.  However, 
the Board finds that this opinion carries no probative 
weight.  In this regard, the Board notes that Dr. B. reviewed 
the veteran's service medical records, but he provided no 
clear rationale for his opinion.  Specifically, he indicates 
that the veteran had no medical problems upon entering the 
military, but was seen on multiple occasions for low back 
pain while in service, which required physical therapy.  
Further, in the June 2000 statement, Dr. B. states that the 
X-rays during service did not show either degenerative joint 
disease or degenerative disc disease, but that the continued 
physical therapy is indicative of more than a single episode 
of lumbar strain.  He also cites the veteran's claim that he 
had had back pain since service and the fact that as early as 
March 1986, imaging revealed bony erosion at the S3 level 
causing widening of the sacral canal.  Dr. B. concludes by 
saying that just because the veteran did not require surgery 
until 1988 does not exclude the February 1974 to March 1974 
symptomology from being the onset of a chronic spinal 
disorder.   

In Kowalski v. Nicholson, the Court, citing its earlier 
decisions in Swann v. Brown, 5 Vet. App. 229 (1993) and 
Reonal v. Brown, 5 Vet. App. 458 (1993), reaffirmed that in 
evaluating medical opinion evidence, the Board may reject a 
medical opinion that is based on facts provided by the 
veteran that have been found to be inaccurate or that have 
been contradicted by other facts in the record.  19 Vet. App. 
171, 179 (2005).  However, the Court declared that the Board 
may not disregard a medical opinion solely on the rationale 
that the medical opinion was based on a history provided by 
the veteran, and instead must evaluate the credibility and 
weight of the history upon which the opinion is predicated.  
Id; see also, Coburn v. Nicholson, 19 Vet. App. 427, 433 
(2006) (holding that the Board erred in failing to assess the 
veteran's credibility in reporting the statements to the 
medical examiner).

In doing so, the Board cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence, but must consider the 
credibility of the lay evidence in and of itself.  Buchanan 
v. Nicholson, 451 F3d. 1331 (2006).  In the present case, the 
veteran claims that his back pain has been constant since 
service.  However, the lack of medical evidence or a 
diagnosis for approximately two decades after service 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury in service which resulted in 
chronic disability or persistent symptoms post-service.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd Forshey, 
284 F3d. at 1358.  Further, the Board does find records 
contemporaneous with the veteran's service more reliable than 
the veteran's unsupported statements many years after 
discharge.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(contemporaneous evidence has greater probative value than 
history as reported by the veteran)

In his October 1999 statement, Dr. B. reports that he had 
been the veteran's treating physician for approximately one 
year, thereby revealing that he had no personal knowledge of 
the veteran's back disorder prior to 1998, over 20 years 
after the veteran's discharge from service, and subsequent to 
the development of the veteran's degenerative joint disease 
and degenerative disc disease and the related surgeries.  As 
indicated previously, the Board has determined that the 
veteran's report of continuous back pain since service is not 
credible.  Therefore, any medical opinion, to the extent it 
is based on such history, is not competent.  As such, the 
Board is not bound to accept Dr. B's opinion.  Black v. 
Brown, 5 Vet. App. 177 (1993); Swann, supra; Reonal, supra; 
and Guimond v. Brown, 6 Vet. App. 69 (1993); Pond v. West, 
12 Vet. App. 341 (1999).  

Further, although Dr. B. emphasizes the fact that the veteran 
required physical therapy in service, as discussed, service 
medical records do not reflect that the veteran had a severe 
or ongoing injury to his back in service.  Additionally, Dr. 
B. notes that the veteran had bony erosion at the S3 level 
causing widening of the sacral canal in March 1986 and 
equates this finding as evidence that the veteran's back 
disorders had onset in service.  However, the Board observes 
that the actual March 1986 X-ray report shows a diagnosis of 
acute low back strain, and that the erosion was small and 
localized, the only abnormality observed, and was suggestive 
of a peri-neural sacral cyst.  Dr. B. has failed to provide a 
medical basis for how this finding is relevant to the 
development of the veteran's current back disorder or 
indicative of a relationship between that disorder and 
service.  Finally, Dr. B. omits any discussion of the 
veteran's post-service work-related back injuries, which 
preceded both his 1988 and 1997 surgeries, in concluding that 
just because the veteran's back did not require surgery until 
1988, does not mean it did not have its onset in service.  
Thus, the Board finds the opinion of Dr. B. to be, at best, 
conclusory, as it does not fully take into account all 
evidence related to the etiology of the veteran's back 
disorder.  See 38 C.F.R. § 3.102 (2007); see also Davis v. 
West, 13 Vet. App. 178, 185 (1999); Bostain v. West, 11 Vet. 
App. 124, 127-28 (1998); Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996); Perman v. Brown, 5 Vet. App. 237, 241 
(1993).  Accordingly, the Board affords the opinion of Dr. B. 
no probative weight.  

The Board observes that the veteran has argued that he has 
not been sent all the medical records he has requested from 
the claims file, and, as such, to discount a medical opinion 
because the opinion does not address medical evidence the 
veteran had not received from VA is improper.  The question 
of what the veteran did and did not receive from the RO is 
not an issue for the Board.  However, the Board observes that 
the veteran's work-related back injuries and treatment were 
within his personal knowledge and, therefore, whether he 
possessed the relevant medical records or not, he could have 
informed Dr. B. of these injuries.  Accordingly, the Board 
determines that to discount Dr. B.'s opinion because he did 
not take such evidence into account in his opinion is not 
unfairly prejudicial to the veteran in this case.  

In contrast, the January 2001 VA examiner determined that it 
is far more likely than not that the veteran's back disorder 
is secondary to work-related injuries occurring after release 
from active duty.  In reaching this conclusion, the examiner 
noted that the veteran's historical information had not been 
verified in multiple incidents, and that his response to 
testing was inconsistent, with better results obtained with 
distraction testing; therefore, he determined that objective 
evidence must be heavily relied upon in drawing conclusions.  
Accordingly, the examiner found that the veteran had 
documented back injuries on the job requiring surgical 
intervention, and these incidents are most likely the cause 
of his current back disorder.  As the VA examiner reviewed 
all relevant in-service and post-service medical evidence, 
and weighed the objective and subjective evidence in forming 
his opinion, the Board affords great probative weight to this 
opinion.  

Additionally, the Board observes that there is no medical 
evidence other than the opinion of Dr. B., that the veteran's 
current post-service back complaints and diagnosis have been 
related to anything other than his post-service injuries.  
Thus, there is no competent and probative medical evidence 
relating the veteran's degenerative joint disease or 
degenerative disc disease to his active duty military service 
and a preponderance of the evidence is against the claim.  

B. Acquired psychiatric disorder

The veteran contends that he has PTSD as a result of being in 
a war-like setting while on Reforger (Return of Forces to 
Germany).  He also contends that his other psychiatric 
diagnoses, which have included anxiety, major depression, 
panic disorder, insomnia, and social problems, are related to 
his military service.  Thus, he argues that service 
connection is warranted for an acquired psychiatric disorder.

Service connection for PTSD requires medical evidence of a 
current diagnosis of PTSD, credible supporting evidence that 
the claimed in-service stressor(s) occurred, and a link 
between the current diagnosis and the claimed in-service 
stressor(s).  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 
10 Vet. App. 128 (1997).  

With regard to the second PTSD element, evidence of an in-
service stressor, the evidence necessary to establish that 
the claimed stressor varies depending on whether it can be 
determined that the veteran "engaged in combat with the 
enemy."  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
3.304(d).

If it is determined through military citation or other 
supporting evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence.  No further development or corroborative evidence 
will be deemed necessary.  See 38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
evidence in support of the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Once independent verification of the stressor event has been 
submitted, the veteran's personal exposure to the event may 
be implied by the evidence of record.  A veteran need not 
substantiate his actual presence during the stressor event; 
the fact that the veteran was assigned to and stationed with 
a unit that was present while such an event occurred strongly 
suggests that he was, in fact, exposed to the stressor event.  
See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).

The Board observes that the veteran's service personnel 
records are negative for any decoration or award signifying 
combat and that his military occupational specialty (MOS) was 
that of a motor transport operator with the 2nd Armored 
Division, stationed at Fort Hood, Texas.  Although there is 
documentation that the veteran did serve in Germany, there is 
no documentation that his experience there rose to the level 
of combat.  Based on the foregoing, the Board finds that the 
veteran did not engage in combat with the enemy.  Therefore, 
as indicated above, the veteran's lay testimony alone is not 
enough to establish the occurrence of the alleged stressor, 
and the evidence must contain independent statements or 
records supporting such occurrence.  See Morneau; Dizoglio; 
West (Carlton); and Zarycki.  

The veteran's service personnel records reflect that he 
served with the U.S. Army at Fort Hood, Texas.  The veteran 
has asserted that he served in Germany on Reforger (Return of 
Forces to Germany) from October 1974 to December 1974.  The 
Board notes that, in December 1974, he was subject to an 
Article 15 disciplinary action, for not appointing for duty 
on time in late October 1974 at Grafenwohr, Germany.  
Although there is no other reference to the veteran having 
been transferred to Germany at any time during his service in 
his service personnel records, the Board finds that he was 
stationed in Germany, as he claims. 

The veteran has reported such stressors as forced marches and 
being kicked and yelled at during basic training, as well as 
combat exposure while in Germany.  However, he has not 
provided details about specific events that would allow for 
verification of his stressors.  With regard to his other 
claimed stressors, the Board observes that, at the veteran's 
September 2000 hearing, D. W. testified that they were all 
kicked by the drill sergeant.  However, such evidence is not 
a basis on which the claimed stressor can be verified.  Thus, 
one of the criteria for service connection for PTSD, the in-
service stressor, cannot be met. 

The veteran's service medical records are also devoid of any 
complaint, diagnosis, or treatment for a psychiatric disorder 
while in service.  At his August 1974 separation examination, 
the veteran reported experiencing nervousness and worry, but 
there is no associated clinical diagnosis reported.  

With regard to a current diagnosis, the Board notes that a 
November 1999 letter from Dr. B. reports diagnoses of panic 
disorder and anxiety.  Dr. E. wrote in a September 2000 
letter that the veteran's diagnoses included PTSD, major 
depressive reaction, polysubstance dependence, and dependent 
personality disorder.  Major depression and panic disorder 
was diagnosed at the January 2001 VA examination.  The 
veteran was diagnosed with PTSD, major depression, and 
borderline personality disorder at a November 2002 
psychiatric evaluation.  Thus, the Board concludes that the 
veteran has a current psychiatric disorder. 

Initially, with regard to the veteran's diagnoses of 
personality disorders, the Board observes that personality 
disorders are not acquired psychiatric disorders, but are 
considered to be congenital or developmental disabilities for 
which service connection may not be granted.  See 38 C.F.R. 
§§ 3.303(c), 4.9, 4.127 (2007).  Therefore, any disability 
resulting from the veteran's personality disorder cannot be 
service-connected.  Id.
With regard to his other psychiatric disorders, the Board 
observes that the record is lacking a competent probative 
medical opinion endorsing a relationship between any of these 
disorders and military service.  In this regard the Board 
again notes that there are conflicting medical opinions of 
record.  As discussed previously, both the weight and 
credibility of evidence must be considered in determining 
probative value.  See Struck; Caluza; Gabrielson; Abernathy; 
Simon; Hatlestad.

In a November 1999 statement, Dr. B. states that he reviewed 
the veteran's service medical records and that it is clear 
that there was onset of anxiety and panic disorder in 
military service and that his symptoms started at that time.  
However, although Dr. B. indicates that he reviewed the 
veteran's service medical records, the Board notes that these 
records do not reveal any treatment or diagnosis relevant to 
a psychiatric disorder.  Further, Dr. B. does not indicate 
what events or records in the veteran's service medical 
records are indicative of such disorders.  

Dr. E. in his September 2000 letter and Dr. H. at the 
November 2002 psychiatric evaluation express that the 
military experiences of forced marches, being kicked, yelled 
at, and forced to carry heavy loads can be traumatic for a 
17-year-old boy.  The Board observes that both Dr. E. and Dr. 
H. purport to have had lengthy military service.  However, 
neither physician discusses how such experiences rise to the 
level of a trauma sufficient for a diagnosis of PTSD under 
the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV).  In fact, Dr. E. indicates that he 
saw many young men who were unprepared or fit for service 
given medical discharges, thereby implying that the veteran's 
military experience was not out of the ordinary, even if 
stressful for him.  Moreover, the Board notes that none of 
the veteran's claimed stressors have been verified. 

Thus, as Dr. B. did not provide a clear basis for his opinion 
that the veteran's panic disorder and anxiety began in 
service and neither Dr. E. nor Dr. H. indicated how the 
claimed stressors rise to the level of a traumatic experience 
under the DSM-IV criteria for a diagnosis of PTSD and these 
stressors have not been verified, the Board affords these 
opinions no probative weight in determining whether the 
veteran's psychiatric disorder is a result of his military 
service.    
Additionally, the Board notes that the January 2001 VA 
examiner diagnosed the veteran with major depression and 
panic disorder, but reported that he is not clear as to what 
these disorders are related.  In stating so, he indicated 
that the veteran was not a reliable historian and seemed 
unwilling to answer some questions.  In December 2006, the VA 
examiner reviewed the file and reported that a record review 
alone was insufficient to determine diagnoses or etiology of 
these disorders.  Thus, no VA opinion was provided as a 
result of either the January 2001 or December 2006 VA 
examinations as to the etiology of the veteran's psychiatric 
disorders.  Consequently, there is no competent and probative 
medical opinion relating the veteran's current psychiatric 
disorder to his military service.

The Board acknowledges that Dr. B., Dr. E., and Dr. H. appear 
particularly concerned with the fact that veteran did not 
receive psychiatric treatment during service, at the time of 
discharge, or immediately post-service, as well as with the 
fact that the veteran received a general discharge as opposed 
to a medical discharge.  However, the medical treatment or 
lack thereof of the veteran during his military service and 
afterward and the character of his discharge are outside the 
purview of VA and have no bearing on whether the criteria for 
a claim of service connection have been met in this case.

On the basis of the above analysis, and the lapse of time 
between service and diagnosis of a chronic acquired 
psychiatric disorder, a preponderance of the evidence is 
against service connection for a chronic acquired psychiatric 
disorder.

C.  Respiratory disorder

The veteran contends that he suffered pneumonia in service, 
and that he currently has a respiratory disorder that is 
related to his in-service pneumonia.  Therefore, he argues 
that service connection is warranted for a respiratory 
disorder.  

The Board notes that the veteran's service medical records 
reflect that the veteran was hospitalized for pneumonia in 
May 1974; however, records also reflect that, at the time the 
veteran was discharged from the hospital, the disorder was 
cured.  No further complaint, diagnosis, or treatment of 
pneumonia or any respiratory disorder is reported during 
service.  The veteran has indicated that a November 1974 
record showing a large "X" and the letters DP indicates a 
diagnosis of double pneumonia; however, the Board sees 
nothing in the service medical records to support such a 
reading of this record.  The clinical examination at 
separation was normal, and the examiner did not make note of 
treatment for pneumonia being in the veteran's service 
medical history.  

Post-service medical evidence reveals treatment for a number 
of different acute respiratory disorders.  September 1986 VA 
X-rays showed the presence of pneumonia.  In October 1982, he 
was treated in an emergency room for bronchitis.  He was 
reported to have had pneumonia four or five times by history 
in a June 1987 treatment record, and X-rays showed signs of 
what was "presumably" pneumonia.  A July 1987 VA treatment 
record reports a diagnosis of bronchitis.  A report from a 
May 1998 X-ray reveals a diagnosis of chronic obstructive 
pulmonary disorder (COPD).  An October 1999 statement by Dr. 
B. indicates that the veteran had a history of frequent upper 
respiratory infections, pneumonia, and asthma, with likely 
overlying chronic bronchitis due to tobacco use.  A June 2000 
letter from Dr. B. reflects that the veteran had Reactive 
Obstructive Pulmonary Disease (ROAD).  A January 2001 
statement by Dr. O. indicates that a January 2001 pulmonary 
function test was normal, and a January 2001 X-ray showed no 
acute pulmonary disease, but two small nodules that likely 
represented granulomatous changes.  Additionally, a January 
2001 VA examination report indicates that there was 
insufficient evidence to make a diagnosis of an acute or 
chronic respiratory disorder, specifically there was no 
response to bronchodilators and no evidence to support 
asthma, bronchitis, or pneumonia.  The December 2006 VA 
examiner concurred with this opinion.  There is no medical 
evidence dated after January 2001 of record that demonstrates 
that any of the veteran's respiratory disorders are chronic 
in nature, as opposed to acute episodes.  

Nevertheless, the Court recently held that service connection 
may be granted if a disability existed at the time a claim 
for VA disability compensation is filed or during the 
pendency of that claim, even though the disability resolved 
prior to the Secretary's adjudication of the claim.  McClain 
v. Nicholson, 21 Vet. App. 319, 321 (2007).   The veteran 
filed his claim in October 1999.  At the time of his 
application, he had a diagnosis of COPD, and while his claim 
was pending, Dr. B. indicated he had a diagnosis of ROAD.  
Thus, although the VA examiner found, in January 2001, that 
no diagnosis of any respiratory disorder, acute or chronic, 
could be determined, the Board finds that the veteran has a 
current disability for service connection purposes.  Thus, 
the Board now turns to the question of a nexus between the 
veteran's in-service respiratory disorder and his current 
respiratory disorder.

As indicated, the January 2001 VA examiner could not make a 
diagnosis of a respiratory disorder, and thus did not provide 
an opinion as to whether a current respiratory disorder was 
related to service.  However, in a June 2000 letter, Dr. B. 
states that there is no way to dismiss a potential connection 
between the veteran's respiratory problems in the military 
and subsequent development of ROAD.  Specifically, Dr. B. 
states that ROAD has multiple potential etiologies, but the 
documentation of "wheezing" in August 1974 should have been 
suggestive of bronchospasm and further evaluation should have 
been performed.  He continues to say that, without objective 
testing negating asthma at that time, there is no way to 
refute a potential connection between subsequent respiratory 
disease and the symptoms in August 1974.  In wording his 
opinion in this way, however, the Board observes that Dr. B. 
is also saying that there is no way to prove a potential 
connection between a current disorder and service.  Thus, the 
Board finds that Dr. B.'s opinion that a relationship cannot 
be dismissed lacks any rationale or evidentiary basis in the 
record and is little more than speculation.  See 38 C.F.R. § 
3.102 (2007); see also Davis; Bostain; Beausoleil; Perman.  
Consequently, the record is devoid of competent and probative 
evidence connecting the veteran's current respiratory 
diagnoses to his military service.  With consideration of the 
above analysis, and the passage of time between service and 
the diagnosis of a chronic respiratory disorder, a 
preponderance of the evidence is against the claim for 
service connection for a respiratory disorder.

D. Bilateral knee disorder

The veteran contends that he has a current bilateral knee 
disorder about which he first complained while in the 
military.  Therefore, he contends that service connection is 
warranted for a bilateral knee disorder.

Service medical records reflect that the veteran complained 
of pain in both knees in March 1974.  A diagnosis of 
bilateral chrondomalacia was reported.  

Post-service, a January 2001 X-ray report indicates that the 
radiologist did not see much in the way of degenerative 
changes of the knees.  The January 2001 VA examiner also 
stated that no specific diagnosis was made.  Dr. B. reports 
in September 2000 that he had not treated the veteran for 
knee pain.  Accordingly, the Board determines that the 
veteran does not have a current bilateral knee disorder.  
Thus, there is no competent medical evidence that the veteran 
has a current knee disability.  Where there is no disability, 
there can be no entitlement to compensation.  See Degmetich 
v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).   

E. Stomach disorder

Based on a statement from the veteran's spouse that he was 
being treated for a stomach disorder due to the medication he 
takes for his multiple other disorders, the RO developed a 
secondary service connection claim for a stomach disorder.  
The veteran does not contend, nor does the evidence suggest, 
that his stomach disorder is a direct result of his military 
service.

As discussed above, the Board has determined that service 
connection is not warranted for any of the other claimed 
disorders on appeal, and the veteran is not service-connected 
for any other disabilities.  Consequently, there is no 
service-connected disorder upon which a claim of secondary 
service connection can be based.  Accordingly, the claim for 
service for connection for a stomach disorder, secondary to 
medication for psychiatric, back, and knee disorders is 
denied.

F. TDIU

The veteran contends that his back, psychiatric, respiratory, 
stomach, and knee disorders render him unemployable.  Thus, 
he claims that he is entitled to a TDIU rating.  

A total disability evaluation may be assigned where the 
schedular evaluation is less than total when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2007).

Although the veteran is in receipt of nonservice-connected 
pension and aid and attendance benefits, a TDIU rating is 
based solely on the level of disability due to service-
connected disabilities.  As discussed above, the Board has 
determined that service connection for the disorders on 
appeal is not warranted.  Consequently, the veteran is not 
currently service-connected for any disability.  Thus, he 
does not meet the threshold criteria for a TDIU rating.

G. Other considerations

The Board has considered the veteran's own statements 
regarding the nature of his claimed back, psychiatric, 
respiratory, and bilateral knee disorders and their purported 
in-service etiology.  Laypersons are competent to speak to 
symptomology when the symptoms are readily observable.  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  However, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the question of 
diagnosis and causation.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Absent competent and probative evidence of a causal 
nexus between the veteran's back, psychiatric, and 
respiratory disorders and service or of the present existence 
of a bilateral knee disorder, service connection is not 
warranted for these disorders, or for a stomach disorder on a 
secondary basis.  

As discussed, when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); see also Gilbert.  However, in the present case, 
the preponderance of the evidence is against the veteran's 
claims of entitlement to service connection for a back 
disorder, psychiatric disorder, respiratory disorder, 
bilateral knee disorder, and stomach disorder and entitlement 
to a TDIU rating.  Therefore, the doctrine is not applicable 
in the instant appeal, and his claims must be denied.


ORDER

Entitlement to service connection for a back disorder, to 
include degenerative disc disease and internal disc eruption 
of L4-L5 and L4-S1 is denied.

Entitlement to service connection for an acquired psychiatric 
disorder is denied.

Entitlement to service connection for a respiratory disorder, 
to include chronic obstructive pulmonary disorder (COPD), 
pneumonia, bronchitis, upper respiratory infections, and 
asthma is denied.

Entitlement to service connection for a stomach disorder, 
claimed as secondary to medications is denied.

Entitlement to service connection for a bilateral knee 
disorder is denied.

Entitlement to service connection for a total disability 
rating based on individual unemployability is denied. 



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


